NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 27 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

QUANAH M. SPENCER,                              No.    19-36054

                Plaintiff-Appellant,            D.C. No. 2:19-cv-00100-RMP

 v.
                                                MEMORANDUM*
CITY OF SPOKANE, a municipal
corporation in and for the State of
Washington; GREGORY PAUL
LEBSOCK, in his individual and official
capacities; SPOKANE COUNTY, a
municipal corporation and political
subdivision of the State of Washington;
CASEY A. EVANS, in his individual and
official capacities,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                Rosanna Malouf Peterson, District Judge, Presiding

                    Argued and Submitted November 19, 2020
                              Seattle, Washington

Before: GOULD and FRIEDLAND, Circuit Judges, and OTAKE,** District Judge.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Jill Otake, United States District Judge for the District
of Hawaii, sitting by designation.
                                          1
      Plaintiff Quanah Spencer appeals the district court’s order granting summary

judgment to Defendants Spokane Police Department Detective Gregory Paul

Lebsock and the City of Spokane (“the City”) and judgment on the pleadings to

Defendants Deputy Prosecuting Attorney Casey Evans and the County of Spokane

(“the County”). We affirm.

      In 2017, Spencer faxed to his employer a forged court order that purportedly

reversed a previous order to garnish Spencer’s wages to satisfy an attorney’s fees

judgment against him. After weeks of investigating the transmittal of the forged

document, Lebsock summarized his findings in an affidavit that requested a

warrant for Spencer’s arrest. Evans presented the warrant application to the

magistrate judge, which included both Lebsock’s affidavit and his own certificate

of good cause. Spencer was arrested and charged with forgery, but the charge was

dismissed about a month later. Lebsock’s continued investigation revealed that

Spencer’s attorney had instead manufactured the order; the attorney was

prosecuted and eventually pleaded guilty.

      Spencer sued Lebsock and Evans under 42 U.S.C. § 1983 and various state

laws. He raised a Fourth Amendment claim that his arrest was without probable

cause and a Fourteenth Amendment claim that Lebsock and Evans selectively

enforced and prosecuted the law against him because of his Native American race.

Spencer also sued the City and County—Lebsock and Evans’s respective


                                         2
employers—alleging that either a municipal policy or a failure to train caused these

constitutional violations. Finally, Spencer brought a series of state law tort claims

based on the same alleged conduct.1

      1. Parsing out Spencer’s arguments against the validity of his arrest reveals

two interrelated Fourth Amendment claims: a facial challenge to probable cause

and a claim of judicial deception.

      Spencer argues that he was arrested without probable cause as to his intent to

defraud, an essential element of the crime with which he was charged. Wash. Rev.

Code § 9A.60.020. Spencer is correct that “when specific intent is a required

element of the offense, the arresting officer must have probable cause for that

element.” Gasho v. United States, 39 F.3d 1420, 1428 (9th Cir. 1994). But such

intent can be inferred from circumstantial evidence, including financial motive.

See, e.g., Cameron v. Craig, 713 F.3d 1012, 1019-20 (9th Cir. 2013); Zucco

Partners, LLC v. Digimarc Corp., 552 F.3d 981, 991 (9th Cir. 2009) (observing


      1
        Spencer also argues that the district court erred in not applying the
summary judgment standard to the Rule 12(b) and 12(c) motion to dismiss filed by
Evans and the County. This argument is unavailing; because his own Complaint
referenced the documents attached to their dispositive motion, the district court
could consider those documents without converting the motion into a summary
judgment motion. Branch v. Tunnell, 14 F.3d 449, 453-54 (9th Cir. 1994),
overruled on other grounds by Galbraith v. County of Santa Clara, 307 F.3d 1119
(9th Cir. 2002). Spencer’s procedural challenge based on timeliness also fails,
because Evans and the County’s motion was styled under Rule 12(c) as well as
under Rule 12(b). See Morgan v. County of Yolo, 436 F. Supp. 2d 1152, 1155
(E.D. Cal. 2006).

                                          3
that “facts showing . . . a motive to commit fraud and opportunity to do so may

provide some reasonable inference of intent”). Spencer’s clear motive for

transmitting the forged order—relieving himself of wage garnishment—supplied

the requisite probable cause as to intent.

      Spencer further alleges that false statements and misleading omissions in

Lebsock’s affidavit and Evans’s certificate deceived the magistrate judge into

believing there was probable cause for his arrest. To maintain such a “claim for

judicial deception, a plaintiff must show that the officer who applied for the arrest

warrant deliberately or recklessly made false statements or omissions that were

material to the finding of probable cause.” Smith v. Almada, 640 F.3d 931, 937

(9th Cir. 2011) (quotation marks and citation omitted). If probable cause remains

after the affidavit is corrected by removing allegedly false statements and adding

allegedly omitted information, “no constitutional error has occurred.” Bravo v.

City of Santa Maria, 665 F.3d 1076, 1084 (9th Cir. 2011).

      Even considering Lebsock’s affidavit with the corrections Spencer contends

are needed, three undisputed facts remain: (1) Spencer’s wages were garnished in a

court action; (2) he possessed a forged order purporting to enjoin that garnishment;

and (3) he faxed that order to his employer using a payment method belonging to

him. These facts, with the financial motive they imply, establish probable cause

independent of any alleged misstatements or omissions by Lebsock. And Evans’s


                                             4
certificate could not have contributed to any judicial deception because it did not

purport to establish probable cause; its facts were drawn entirely from Lebsock’s

affidavit. Thus, Spencer’s Fourth Amendment claims against Lebsock and Evans

fail.

        2. Spencer’s selective enforcement and selective prosecution claims2

identify his lawyer, who is not Native American, as the similarly situated

individual who was not prosecuted. But it was Spencer who faxed the forged order

that led to Lebsock’s investigation, and it was Spencer who stood to financially

benefit from that act. Because Spencer’s proposed control group is not “similarly

situated in all respects . . . except for the attribute on which the selective

enforcement claim rests,” these claims fail at the first step. Am.-Arab Anti-

Discrimination Comm. v. Reno, 70 F.3d 1045, 1063 (9th Cir. 1995).

        3. Spencer’s municipal liability claims against the City and County have no

foundation, as neither Lebsock nor Evans violated his constitutional rights. See

City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986) (per curiam).

        4. Under Washington law, Evans enjoys absolute immunity for acts

performed in his official capacity, an immunity that is extended to the County.



        2
        Spencer raises three other Fourteenth Amendment claims: due process,
denial of protective services, and malicious prosecution. Because Spencer did not
preserve these claims in the district court, we do not consider them here. Tibble v.
Edison Int’l, 843 F.3d 1187, 1193 (9th Cir. 2016) (en banc).

                                            5
Creelman v. Svenning, 410 P.2d 606, 607-08 (Wash. 1966). Thus, Spencer’s state

law claims are cognizable against Lebsock only. Because there was probable

cause to arrest Spencer—and, indeed, to continue prosecuting him until the charge

was dismissed—his state law false arrest, false imprisonment, and malicious

prosecution claims all fail. Hanson v. City of Snohomish, 852 P.2d 295, 297, 301

(Wash. 1993). His abuse of process claim requires “an act in the use of legal

process not proper in the regular prosecution of the proceedings,” which is not

present here. State v. Hyder, 244 P.3d 454, 462-63 (Wash. Ct. App. 2011).

Spencer’s remaining state law claims are forfeited on appeal because he did not

make arguments or cite authority in support of those claims. See United States v.

Cazares, 788 F.3d 956, 983 (9th Cir. 2015); Acosta-Huerta v. Estelle, 7 F.3d 139,

144 (9th Cir. 1992).

      5. Finally, the district court did not abuse its discretion in denying Spencer’s

motion to continue under Federal Rule of Civil Procedure 56(d) because none of

the further discovery he sought would have precluded summary judgment for

Lebsock or the City. See SEC v. Stein, 906 F.3d 823, 833 (9th Cir. 2018).

      AFFIRMED.




                                          6